Citation Nr: 0824442	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bladder cancer for accrued benefits purposes. 

2.  Entitlement to special monthly compensation (SMC) 
benefits based on the need for regular aid and attendance of 
another person for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 2006.  He died in June 2004.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the file was transferred 
to the RO in Chicago, Illinois.  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.  

During the March 2008 hearing, the appellant raised the issue 
of whether there was clear and unmistakable error (CUE) in a 
May 1990 decision which reduced the disability rating for the 
veteran's service-connected schizophrenia from 100 to 70 
percent.  See hearing transcript page 11.  This issue has not 
been adjudicated by the RO and is referred there for 
appropriate action.  

The issues of entitlement to service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C. § 
1310 and entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2002 and November 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
bladder cancer.  He did not appeal these decisions.  

2.  The evidence associated with the claims file subsequent 
to the RO's August 2002 and November 2002 decisions does not 
raise a reasonable possibility of substantiating the claim on 
the merits.

3.  At the time of the veteran's death, service connection 
was in effect for schizophrenia, paranoid type rated 100 
percent disabling and verruca vulgaris of the penis rated 0 
percent disabling.  

4.  The veteran was not bedridden or shown to be incapable of 
performing functions of daily living, including feeding, 
dressing, and attending to the needs of nature, as a result 
of service-connected disabilities.




CONCLUSIONS OF LAW

1.  The RO's August 2002 and November 2002 decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.104, 
20.1103 (2007).

2.  New and material evidence has not been submitted since 
the August 2002 and November 2002 rating decisions, and the 
claim for service connection for bladder cancer for accrued 
benefits purposes is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for SMC based on the need for regular aid 
and attendance of another person for accrued benefits 
purposes have not been met.  38 U.S.C.A. §§ 1114(l), 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

Regarding the new and material issue, the VCAA appears to 
have left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of the claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist an appellant in obtaining 
evidence necessary to substantiate the claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; and 
(3) inform the appellant about the information and evidence 
the appellant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

In this case, the appellant was provided notice of the VCAA 
in October 2004, prior to the initial adjudication of her 
claims in the February 2005 rating decision at issue.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both private and 
VA medical treatment records.  In this way, the VCAA letter 
clearly satisfied the three "elements" of the notice 
requirement. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claims, but she was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
Despite the inadequate notice provided her on these elements, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the appellant's claims, any question 
about the appropriate disability rating and effective date to 
be assigned is rendered moot.

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing an appellant 
with notice of the legal requirement of "new" and "material" 
evidence as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform the appellant of the "unique character of evidence 
that must be presented" in order to reopen the denied claim 
in that specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

In this case, the October 2004 letter informed the appellant:

The veteran was previously denied service 
connection for bladder cancer because the 
VA has not found an association between 
bladder cancer and exposure to herbicides 
(Agent Orange).  Nor does the available 
evidence show that the veteran's bladder 
cancer was incurred in or aggravated by 
military service.  As the evidence of 
record fails to establish a relationship 
between the veteran's bladder cancer and 
him[sp] military service, we could not 
make a favorable finding of service 
connection.  The veteran was notified of 
the decision on 11-06-02.  The appeal 
period for this decision has expired and 
the decision is final.  In order for us 
to reconsider this issue, we need "new 
and material evidence."

To qualify as "new," the evidence must be 
submitted to VA for the first time

In order to be considered "material 
evidence," the additional information 
must relate to an unestablished the fact 
necessary to substantiate your claim.

New and material evidence must raise a 
reasonable possibility, that when 
considered with all the evidence of 
record (both new and old), that the 
outcome (conclusion) would change.  The 
evidence can't simply be redundant 
(repetitive) or cumulative of that which 
we had when we previously decided your 
claim.

These sections satisfy the notice requirements pursuant to 
Kent.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA and 
private medical records, a report of a VA aid and attendance 
examination, and the appellant's hearing testimony.  The 
appellant has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met. See 38 
C.F.R. § 3.103 (2007).

As alluded to above, under the VCAA, VA's statutory duty to 
assist an appellant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist an appellant in 
obtaining evidence necessary to substantiate the appellant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.



Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bladder cancer for accrued benefits purposes. 

Pertinent Law and Regulations

Accrued benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death and which were due 
and unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent - including 
Agent Orange, during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time since service, then he/she is 
entitled to service connection on a presumptive basis, even 
though there is no record of the disease during service. 38 
C.F.R. §§ 3.307. 3.309(e). Veterans, who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 
(Vietnam Era), shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156].  This change 
in the law pertains only to claims filed on or after August 
29, 2001.  Because the appellant's claim to reopen was 
initiated in July 2004, after the effective date of the 
revision, her claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the veteran's claim for service 
connection for bladder cancer was originally denied by the RO 
in decisions dated in August 2002 and November 2002.  The 
veteran did not appeal these decisions.

The "old" evidence

At the time of the November 2002 rating decision, the 
evidence of record consisted of the veteran's DD 214 showing 
that he served in Vietnam (as evidenced by his receipt of the 
Vietnam Service Medal and Vietnam Campaign Medal), his 
service treatment records, and private medical records dated 
from April 2002 to September 2002, including a pathology 
report, which showed a diagnosis of bladder cancer.  

The November 2002 rating decision - which confirmed and 
continued the earlier August 2002 decision - denied service 
connection for bladder cancer as a result of Agent Orange 
exposure on the basis that bladder cancer is not a 
presumptive disease or condition afforded veterans who were 
exposed to Agent Orange.  See 38 C.F.R. 3.307, 3.309(e).  The 
RO further found that the available evidence did not show 
that the bladder cancer was incurred or aggravated by 
military service.  See Combee, supra.  The veteran did not 
file an appeal of either decision. 

The appellant sought to reopen the claim in July 2004.

The additional evidence 

Evidence received since November 2002 consists of: VA and 
private medical records dated from 1972 to 2004; a February 
2004 VA aid and attendance examination; an April 2004 
statement from a VA nurse practitioner and social worker; and 
the appellant's hearing testimony in March 2008.  

Analysis

The unappealed August 2002 and November 2002 RO decisions are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As 
explained above, the appellant's claim for service connection 
for bladder cancer for accrued benefits purposes may only be 
reopened if she submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence raises a reasonable 
possibility of substantiating the claim, namely does it show 
that the veteran's bladder cancer was incurred in or 
aggravated by service.  [The Board reiterates that it has 
already been established that bladder cancer is not a 
presumptive disease or condition afforded veterans who were 
exposed to Agent Orange.]

The Board notes that some of the additionally received VA and 
private treatment records were previously of record when the 
RO considered the claim in November 2002, most notably a May 
2002 private pathology report confirming that the veteran had 
bladder cancer.  These records are obviously duplicative of 
evidence already of record and therefore do not constitute 
new and material evidence within the meaning of 38 C.F.R. § 
3.156.  

The Board finds, however, that numerous VA and private 
treatment records have been added to the record which were 
not before the RO in November 2002.  These records may be 
considered "new."  In this regard, the Board notes that 
some of these records pertain to unrelated conditions.  To 
the extent that the remaining records reflect treatment and 
diagnosis for bladder cancer they provide no support 
whatsoever for the contention that bladder cancer was 
incurred in or aggravated by service.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  As 
such, the evidence does not raise a reasonable possibility of 
substantiating the claim.

The February 2004 VA aid and attendance examination likewise 
does not raise a reasonable possibility of substantiating the 
claim.  In this regard, the Board notes that the stated 
purpose of the examination was to "record manifestations and 
findings pertinent to the question of whether the claimant is 
housebound or in need of the regular aid and attendance of 
another person."  The examiner was not asked to determine 
the etiology of any disability found.  Therefore, although a 
diagnosis of "terminal bladder cancer w/ mets to the brain, 
lung and brain" was provided, the physician did not address 
the issue of medical nexus.  

In reviewing the April 2004 statement from the VA nurse 
practitioner and social worker, the Board notes that they 
simply request, given the veteran's terminal condition, that 
VA expedite his request for increase in his service-connected 
disability.  As their statement does not address the issue of 
medical nexus, it does not raise a reasonable possibility of 
substantiating the claim.  

With respect to the appellant's own statements and testimony 
on file in support of the claim, these are essentially 
reiterations of similar contentions raised by the veteran in 
2002 and are therefore not new and do not serve to reopen the 
claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Further, such lay statements as to medical matters are not 
competent and cannot be considered new and material as to the 
question of the relationship of bladder cancer to service.  
It is now well-established that a layperson without medical 
training, such as the appellant, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Consequently, because there is no competent medical evidence 
which even suggests that the veteran's bladder cancer was 
related to military service, the new evidence does not raise 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
appellant's attempt to reopen the claim of entitlement to 
service connection for bladder cancer for accrued benefits 
purposes is unsuccessful.

Entitlement to SMC benefits based on the need for regular aid 
and attendance of another person for accrued benefits 
purposes.

Pertinent Law and Regulations

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Analysis

The record reflects that at the time of his death, the 
veteran was service-connected for schizophrenia rated 100 
percent disabling and a skin condition rated 0 percent 
disabling.  

In this case, the veteran's service-connected psychiatric and 
skin disabilities were not shown to have rendered him 
mentally or physically helpless in the performance of the 
activities of daily living or in protecting himself from the 
everyday hazards and dangers incident to his environment.  
While the February 2004 VA aid and attendance examination 
concluded that the veteran was in need of the regular aid and 
attendance of another person, such was necessitated by his 
bladder cancer, which had metastasized to his brain, lung and 
bone, not his service-connected disabilities.  [As explained 
above, the Board has declined to reopen the claim of service 
connection for bladder cancer; as such, this condition is not 
service-connected.]  There is no medical evidence suggesting 
that the veteran's service-connected disabilities rendered 
him in need of regular aid and attendance of another person.  

Accordingly, the Board finds that the veteran's service-
connected disabilities alone were not shown to have rendered 
him in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to SMC based on the need for regular aid 
and attendance of another person for accrued benefits 
purposes.  38 U.S.C.A. § 5107(b).  The appeal is therefore 
denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for bladder cancer for accrued benefits purposes.  
The claim remains denied.

Entitlement to SMC benefits based on the need for regular aid 
and attendance of another person for accrued benefits 
purposes is denied.


REMAND

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

Entitlement to DIC under the provisions of 38 U.S.C. § 1318.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused his death or 
substantially or materially contributed to it.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases where a veteran's death was not service-connected, a 
benefits-eligible surviving spouse may receive DIC if the 
veteran was in receipt of or entitled to receive 
compensation, at the time of his death, for a service-
connected disability that was rated totally disabling, if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime and: 
(1) the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disability for one of the above time 
periods specified above, but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime; (2) additional evidence submitted to VA 
before or after the veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime for awarding a total service-connected 
disability rating retroactively for one of the periods 
specified above; or (3) at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
for one of the periods specified above.  38 C.F.R. § 3.22(b).

In the instant case, a June 1972 rating decision granted 
service connection for schizophrenia, evaluated as 10 percent 
disabling.  The rating was increased to 70 percent in June 
1976.  In October 1981, the rating was further increased to 
100 percent effective September 8, 1981.  Following a period 
of psychiatric hospitalization from August 1989 to September 
1989, the veteran was scheduled for a VA examination.  He 
failed to report for the examination, but provided a 
statement in November 1989 contending that he did not receive 
notice of the examination in time and expressing a 
willingness to report for any future examination.  In January 
1990, based on a report of the veteran's 1989 
hospitalization, the RO proposed to reduce the disability 
rating to 70 percent.  In May 1990, the veteran was notified 
that his disability rating had been reduced to 70 percent 
effective May 1, 1990.  

In January 1995, the RO increased the disability rating for 
schizophrenia to 100 percent, effective July 25, 1994.  This 
rating remained in effect until the veteran's death.  
[Service connection was also in effect for a skin disability 
rated 0 percent.]  

As noted in the Introduction, during the March 2008 hearing 
the appellant raised the issue of whether there was CUE in 
the decision to reduce the veteran's service-connected 
schizophrenia from 100 percent to 70 percent.  This issue has 
not been adjudicated by the RO.  The Board notes that if the 
appellant were to prevail on this issue it would clearly 
effect the effective date for the veteran's 100 percent 
rating.  Therefore, the CUE issue is inextricably intertwined 
with the issue of entitlement to DIC under the provisions of 
38 U.S.C. § 1318 which is on appeal.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
can not be rendered unless both are adjudicated).  Because 
the CUE question is inextricably intertwined with the 1318 
issue on appeal, the case must remanded for initial RO 
adjudication of the CUE matter.  See Huston v. Principi, 18 
Vet. App. 395 (2004).

Given that a grant of entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 would render moot the 1310 claim, this 
issue is being deferred pending resolution of the CUE and 
1318 claims.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Adjudicate the matter of whether there 
was CUE in the decision reducing the 
veteran's schizophrenia from 100 
percent to 70 percent.  In so deciding, 
the RO/AMC should clearly articulate 
the basis for the decision, including 
citation to all applicable laws and 
regulations.  Thereafter, the appellant 
and her representative should be 
provided with written notice of the 
determination and they must be provided 
with notice of the appellant's right of 
appeal.  This issue should be returned 
to the Board only if an appeal is 
timely filed and perfected.

If the benefit sought remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional 
evidence, and the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


